Order filed June 24, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00534-CV
                                  ____________

                       CHARLES G. SHOOK, Appellant

                                        V.

       RICK HALL AND TOMMY YOCHAM, INDIVIDUALLY AND
       DERIVATIVELY ON BEHALF OF FLARE WELL TESTERS, INC.,
                            Appellees


                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-28269

                                     ORDER

      This proceeding is an interlocutory appeal from a district court order
granting a temporary injunction. Appellees have filed a motion for contempt,
contending that the appellants have violated the temporary injunction. Appellees
have also filed a motion requesting that we refer the contempt proceeding to the
trial court pursuant to Rule of Appellate Procedure 29.4. The motion is granted.
        Pursuant to Rule of Appellate Procedure 29.4, we refer appellees’ motion to
the district court in order to issue a show cause order, and to hold a new
evidentiary hearing and grant appropriate relief, if any.1 Following the hearing, the
parties should order the appropriate supplementary clerk’s and reporter’s records to
be prepared and forwarded to this Court.

        In light of our decision to refer the matter to the trial court, appellant’s
request for more time to file a full response on the merits of the contempt motion is
denied.



                                               PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.




1
 See Tex. R. App. P. 29.4 (“While an appeal from an interlocutory order is pending, only the appellate
court in which the appeal is pending may enforce the order. But the appellate court may refer any
enforcement proceeding to the trial court with instructions to: (a) hear evidence and grant appropriate
relief; or (b) make findings and recommendations and report them to the appellate court.).